               Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 1 of 37



                          UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF NEW YORK


   JOHN JIANG,                                           )
                                                         )
                            Plaintiff,                   ) Case No.
                                                         )
             v.                                          ) JURY TRIAL DEMANDED
                                                         )
   ACACIA     COMMUNICATIONS     INC.,                   )
   VINCENT ROCHE, DAVID J. ALDRICH,                      )
   PETER Y. CHUNG, LAURINDA Y. PANG,                     )
   STAN   J.   REISS,  JOHN  RITCHIE,                    )
   MURUGESAN      SHANMUGARAJ,     and                   )
   BENNY P. MIKKELSEN,                                   )
                                                         )
                            Defendants.                  )



  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges

  upon personal knowledge with respect to himself, and upon information and belief based upon,

  inter alia, the investigation of counsel, as to all other allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against Acacia Communications, Inc.

(“Acacia” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Acacia, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in

connection with the proposed merger of Acacia with Cisco Systems, Inc. (“Cisco Systems” or
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 2 of 37



“Parent”) and Amarone Acquisition Corp. (“Merger Sub” and, together with Cisco Systems,

“Cisco”) (the “Proposed Transaction”).

       2.      On July 9, 2019, Acacia entered into an agreement and plan of merger (the “Merger

Agreement”), whereby stockholders of Acacia common stock will receive the right to receive

$70.00 for each share of Acacia common stock they own (the “Merger Consideration”).

       3.      On July 26, 2019, in order to convince Acacia’s public common stockholders to

vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Schedule 14(a) Preliminary Proxy Statement (the “Proxy”) with the

Securities and Exchange Commission (“SEC”).

       4.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections and related analyses completed by Acacia’s financial advisor

with respect to the Proposed Transaction, Goldman Sachs & Co. LLC (“Goldman Sachs”); (ii) the

data and inputs underlying the financial valuation performed by Goldman Sachs; (iii) potential

conflicts of interest on the part of Goldman Sachs; and, (iv) information underlying the negotiation

of the Proposed Transaction and potential conflicts of interest on the part of the Individual

Defendants.

       5.      The special meeting of Acacia’s stockholders to vote on the Proposed Transaction

is imminent as Defendants have already taken its first step by filing the Proxy (the “Stockholder

Vote”). It is therefore imperative that the material information that has been omitted from the

Proxy is disclosed prior to the Stockholder Vote so Acacia’s stockholders can properly exercise

their corporate voting rights.

       6.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 3 of 37



Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Acacia’s

public common stockholders sufficiently in advance of the upcoming stockholder vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       7.        This Court has jurisdiction over all claims asserted herein pursuant to Section

27 of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

        8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        9.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Acacia’s common stock trades on the Nasdaq Global Select

Market (“Nasdaq”), a market that is headquartered in this District. See, e.g., United States v.
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 4 of 37



Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                           PARTIES

       10.    Plaintiff John Jiang is, and has been continuously throughout all times relevant

hereto, the owner of Acacia’s common stock.

       11.    Defendant Acacia is a Delaware corporation and maintains its principal executive

offices at Three Mill and Main Place, Suite 400, Maynard, Massachusetts 01754. Acacia

“develops, manufactures and sells high-speed coherent optical interconnect products that are

designed to transform communications networks through improvements in performance, capacity

and cost.” Proxy, 1. The Company’s common stock trades on the Nasdaq under the ticker symbol

“ACIA.” Id.

       12.    Individual Defendant Vincent Roche (“Roche”) is and has been Chair of the

Acacia Board since 2017 and a member of the Board since 2016.

       13.    Individual Defendant David J. Aldrich (“Aldrich”) is and has been a member of

the Acacia Board since 2017 and serves as a Member of the Audit Committee and the

Compensation Committee.

       14.    Individual Defendant Peter Y. Chung (“Chung”) is and has been a member of the

Acacia Board since 2013 and serves as Chairman of the Nominating and Corporate Governance

Committee and as a Member of the Audit Committee.

       15.    Individual Laurinda Y. Pang (“Pang”) is and has been a member of the Acacia

Board since June 2019 and serves as a Member of the Compensation Committee and the

Nominating and Corporate Governance Committee.

       16.    Individual Defendant Stan J. Reiss (“Reiss”) is and has been a member of the

Acacia Board since 2009 and serves as Chairman of the Compensation Committee.
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 5 of 37



       17.      Individual Defendant John Ritchie (“Ritchie”) is and has been a member of the

Acacia Board since 2015 and serves as Chairman of the Audit Committee.

       18.      Individual Defendant Murugesan Shanmugaraj (“Shanmugaraj”) is and has been

the President and Chief Executive Officer of Acacia since 2010 and serves as a member of the

Acacia Board.

       19.      Individual Defendant Benny P. Mikkelsen (“Mikkelsen”) is one of the founders

of Acacia and serves as a member of the Acacia Board.

       20.      The defendants identified in Paragraphs 12 through 19 above are collectively

referred to herein as the “Board” or the “Individual Defendants,” and together with the Company,

the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       21.      According to its Website, Acacia “empower[s] cloud and service providers to

meet the growing consumer demands for data.”             “By implementing optical interconnect

technology in a silicon-based platform, a process Acacia refers to as the ‘siliconization of optical

interconnect,’ Acacia is able to offer products at higher speeds and density with lower power

consumption, that meet the needs of cloud and service providers and can be easily integrated in

a cost-effective manner with existing network.” Proxy, 31.

       22.      Acacia was founded in 2009, and became a publicly traded company with its

initial public offering in May 2016.

       23.      Since going public in 2016, Acacia has grown by leaps and bounds. Indeed, the

Company marked its growth with an office expansion a year later, in May 2017, and Acacia’s

Chief Executive Officer and Founders were named EY Entrepreneur of the Year 2017 in New
                Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 6 of 37



England. In fact, one of the standalone alternatives that the Company considered shortly before

entering the Merger Agreement with Cisco was the acquisition of assets from a different

company, Party D.

        24.      Thus, the Proposed Transaction comes at a time when Acacia’s recent and future

success was not fully reflected by its share price. The Proposed Transaction will “compensate”

Acacia stockholders with cash that fails to adequately compensate them for the intrinsic value of

their shares.

        25.      Despite Acacia’s intrinsic value and growth prospects, the Individual Defendants

are agreeing to sell the Company and depriving its stockholders of the ability to partake in the

Company’s future growth. The Individual Defendants breached their fiduciary duties owed to the

Company’s stockholders by agreeing to the Proposed Transaction for the unfair Merger

Consideration, and by allowing the unfair and flawed sales process to unfold in the manner that it

did, which will cause Plaintiffs and the Class to receive an inadequate Merger Consideration.

The Background of the Proposed Transaction

        26.      On July 2, 2018, the Company received a non-binding expression of interest from

Party C to acquire the Company “at a price of $41 per share.” Proxy, 34 The Proxy does not state

whether Party C indicated whether its proposal entailed a cash-based transaction, an equity-based

transaction, or a cash/equity mix. The Board discussed the proposal during a telephonic special

meeting on July 6, 2018 and instructed Shanmugaraj to reject it, which he did. Proxy, 35

        27.      On October 18, 2018, the Board held a regularly scheduled meeting at which

senior management presented internal projections for the fiscal years ending December 31, 2019

through 2021 and engaged in a strategic discussion with the Board regarding “the Company’s

product roadmap and markets” (the Initial October 2018 Company Projections). Proxy, 35. The
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 7 of 37



Proxy does not state the substance of these “discussions” and does not provide the Initial October

2018 Company Projections.

       28.     Cisco Systems accounted for 14% of the Company’s reported revenues for the

fiscal year ended December 31, 2018 and 18.1% of the Company’s reported revenues for the

fiscal quarter March 31, 2019. Proxy, 35. On February 23, 2019, David Goeckeler, Cisco

Systems’ Executive Vice President and General Manager of Cisco Systems’ Networking and

Security Business contacted Shanmugaraj by email requesting a phone call. Proxy, 35. During

the next few weeks, Goeckeler and Shanmugaraj discussed the possibility of acquisition, and

executed a confidentiality agreement and standstill provision on March 17, 2019. Proxy, 35-36.

       29.     During March 2019, the Company prepared an “update” to the internal projections

(the “Long-Range Plan”) which reflected “subsequent developments, including a new product

development program that had been launched internally in late December 2018.” Proxy, 36. The

Proxy does not state how the “subsequent developments” actually altered the inputs and

assumptions on which the Initial October 2018 Company Projections had relied.

       30.     On April 1, 2019, Rob Salvagno, the Vice President of Corporate Development

and Cisco Investments for Cisco Systems, called Shanmugaraj to communicate a proposal to

acquire the Company for $62 per share. Proxy, 36. The Proxy does not state whether Cisco

indicated whether its proposal entailed a cash-based transaction, an equity-based transaction, or

a cash/equity mix. On April 3, 2019, Shanmugaraj called Salvagno to inform him the proposal

“did not reflect a sufficient premium to warrant further discussion with respect to a potential

transaction.” Id.

       31.     On April 10, 2019, Salvagno called Shanmugaraj to inform him that Cisco

Systems was increasing its offer to $67 per share. Proxy, 36. The Proxy does not state whether
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 8 of 37



Cisco indicated whether its proposal entailed a cash-based transaction, an equity-based

transaction, or a cash/equity mix.

       32.     On April 15, 2019, Shanmugaraj met with a representative of Party C, whose

senior management “wanted to gauge the Company’s interest in exploring a strategic

transaction.” Proxy, 36. Shanmugaraj “expressed skepticism based on the prior acquisition

proposal from Party C, but said he would keep an open mind[.]” Id.

       33.     On April 17, 2019, the Board held a telephonic special meeting with senior

management and its outside counsel, Wilmer Cutler Pickering Hale and Dorr LLP

(“WilmerHale”), to discuss Cisco’s proposal. Proxy, 36. John Gavin, the Company’s Chief

Financial Officer, discussed issues attendant to Cisco’s proposal, including the possibility that

not merging with Cisco could reduce the Company’s profitability if Cisco “shifted purchasing to

a second source, sought to develop competitive technology internally or pursued an acquisition

of a Company competitor in lieu of completing a transaction with the Company.” Id. The Board

“noted that Parent’s proposal was not a significant premium over the current trading price of

Company common stock, which had closed at $60.59 per share on April 16, 2019.” Proxy, 37.

       34.     During May 2019, there were several events that reflected “worsening trade

relations between China and the United States,” which included the failure to negotiate a U.S.-

China trade deal and the resulting imposition of additional tariffs by the U.S. and China, “and the

addition of Huawei Technologies Co., Ltd. and certain of its affiliates, referred to collectively as

Huawei, to the ‘Entity List’ by the U.S. Department of Commerce.” Proxy, 37. During May, the

trading price of the Company’s common stock fell from $60.45 per share on May 1, 2019 to

$46.60 per share on May 31, 2019. The Proxy does not state whether Huawei and/or any of its

affiliates were customers of the Company and, if so, the portion of the Company’s revenue that
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 9 of 37



was related to products or services provided to Huawei and/or its affiliates.

       35.     On May 23, 2019, Company management attended a telephonic meeting with

representatives of Cisco, and Company management provided information requested by Cisco

and further “expressed its willingness to bring Parent’s $67 per share offer back before the board

of directors for further discussion. In response, Parent noted that they needed to reassess their

valuation in light of recent events and the information presented by the Company.” Proxy, 38-

39.

       36.     On June 4, 2019, Shanmugaraj spoke to Salvagno, who communicated that Cisco

was still interested but “in light of recent market developments, was now prepared to offer only

$62 per share.” Proxy, 39.

       37.     Later on June 4, 2019, Shanmugaraj had dinner with the Chief Executive Officer

of Party C, “who reiterated that Party C was interested,” and “would submit an offer,” but still

needed “additional financial and product information before Party C would be in the position to

submit a proposal.” Proxy, 39. On June 6, 2019, the Company and Party C executed an

amendment to the confidentiality agreement entered on June 8, 2018, “which reinstated the

standstill provision for an additional nine months,” but provided that the standstill provision

would terminate if a merger was announced. Id.

       38.     On June 6, 2019, Company management provided Party C with another set of

revised Company projections (the “June Long-Range Plan” or “June LRP”). Proxy, 39. The

June LRP differed from the Long-Range Plan in that the Company’s projections provided for an

additional three years of projections (2019 through 2024), and were “based on a slower increase

in the production rate for a new Company product due to the complexity of scaling initial

production and the potential impact of trade and tariff discussions and actions by the U.S.
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 10 of 37



Department of Commerce against Huawei on overall optical market timing and spending

expectations in China.” Id. The Proxy does not state when the June LRP was first prepared.

       39.     On June 8, 2019, The Board approved the June LRP for use by Goldman Sachs

for its financial analyses. Id. Further, although the Proxy states that Goldman Sachs did not use

the Initial October 2018 Company Projections or the Long-Range Plan in its financial analyses,

the Proxy does not state whether the Board also approved Goldman Sachs to perform separate

financial analyses based on the Initial October 2018 Company Projections and/or the Long-Range

Plan, or instead instructed Goldman Sachs not to use the Initial October 2018 Company

Projections or Long-Range Plan and instead base its financial analyses solely on the June LRP,

only. The Proxy also does not state whether the approval of the June LRP was unanimous or not.

       40.     Also at the June 8, 2019 telephonic special meeting, after approving the June LRP,

the Board and Goldman Sachs discussed “a targeted approach to other potential strategic

partners.” Proxy, 39-40. Shanmugaraj “identified the five additional parties (beyond Parent, but

including Party C) that he considered the most promising candidates from a strategic fit

perspective.” Proxy, 40. After identifying these potential counterparties, Shanmugaraj then

eliminated all of them other than Cisco and Party C, and the Board instructed Shanmugaraj to

respond to Cisco with “a counter-proposal of $72 per share in an all-cash transaction, and to

advise Parent that the Company would be willing to proceed with formal due diligence at that

price,” and “to continue discussions with Party C to determine whether Party C could provide an

attractive proposal.” Id.

       41.     On June 13, 2019, Cisco increased its offer to $64.50 per share. Proxy, 40. The

Proxy does not state whether this proposal contemplated an all-cash proposal, an equity-based

proposal, or a cash/stock mix. On June 17, 2019, the Board held a telephonic special meeting
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 11 of 37



with Goldman Sachs and WilmerHale, and discussed Cisco’s proposal of $64.50 per share and

the pending Party C proposal, and determined that “each of the remaining parties was

significantly less likely to make a competitive proposal at that point in time due to one or more

of a variety of factors, including: (i) lack of strategic fit, (ii) low probability of interest in light of

strategic priorities, (iii) lack of familiarity with the Company’s technology, (iv) lack of ability to

finance a competitive, all-cash offer, (v) concerns over the prospects of parties that would need

to offer stock consideration and (vi) the low probability of a timely offer or attractive valuation

in light of such party’s historical M&A activity.” Proxy, 40-41. The Proxy does not state why

the Company considered an all-cash offer superior to a stock-based transaction other than there

being ‘concerns over the prospects of parties that would need to offer stock consideration.” The

Board also asked whether the Company’s senior management supported a transaction at $64.50

per share and whether Cisco “had communicated its plans for management,” to which

Shanmugaraj indicated that $64.50 was “an appropriate valuation” and “that no arrangements had

been discussed, other than a general statement that management would likely have a certain

degree of independence for a transitional period following the closing.” Id. The Proxy does not

state when Cisco made this “general statement” to Shanmugaraj.                   Ultimately, the Board

determined to “propose to Parent that it increase its bid to $67 per share,” and further “noted the

importance of clarifying other key terms of Parent’s proposal, including what commitments

Parent was willing to make to obtain required regulatory approvals.” Proxy, 41.

        42.     Also on June 17, 2019, the Board established the Transaction Committee,

consisting of Aldrich, Chung, Reiss, and John Ritchie. The Proxy does not state why the Board

established the Transaction Committee so late in the negotiation process.

        43.     On June 18, 2019, the Chief Executive Officer of Party C indicated that he
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 12 of 37



expected Party C’s proposal to value the Company between $2.5 and $3.0 billion. Proxy, 42.

Also on June 18, 2019, Salvagno informed Shanmugaraj that Cisco would increase its offer to

$65.50 per share in an all-cash transaction. Id. On June 19, 2019, the Transaction Committee

held a telephonic meeting with other members of the Board, the Company’s senior management,

WilmerHale, and Goldman Sachs to discuss Cisco’s proposal and the pending proposal from

Party C. Id. The Board determined to agree to engage in detailed due diligence and negotiations

at $65.50 per share and to “continue to support Party C’s due diligence in the hope of eliciting a

more specific proposal.” Id. When Shanmugaraj informed Salvagno that the Board would

engage in detailed due diligence and negotiations at $65.50 per share, he impressed “that the most

significant remaining concern of the board of directors was understanding the commitments that

Parent was willing to make to mitigate the potential risks to obtain required regulatory approvals

for the transaction.” Id.

       44.     On June 21, 2019, a representative of Party C called a Goldman Sachs

representative to inform him that “Party C expected to deliver a written indication of interest in

acquiring the Company for $73 per share in cash, with no financing contingency.” Proxy, 43.

       45.     On June 23, 2019, Salvagno called Shanmugaraj to request exclusivity. Proxy,

43. On June 24, 2019, Goldman Sachs informed Salvagno that the Company “had received an

inbound expression of interest from a third party” at a higher price and that the Company could

not agree to exclusivity.

       46.     On July 3, 2019, Party C’s Chief Executive Officer indicated that Party C was still

evaluating the transaction and “would need at least an additional two weeks to finalize its

evaluation of, and determine its willingness to proceed with, a transaction.”         Proxy, 45.

Shanmugaraj informed him that “the other party was moving very quickly” so a definitive merger
                 Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 13 of 37



agreement might be signed as early as July 8, 2019, and thus Party C was risking “loss of the

transaction through the delay,” to which Party C’s Chief Executive Officer responded that “he

understood the risk and was willing to take it.” Id.

           47.       On July 5, 2019, the Transaction Committee held a telephonic meeting and

ultimately determined that “management and Goldman Sachs should indicate to Parent that the

Company had a superior cash offer, but was willing to move forward quickly with Parent if it

significantly increased its price to a number ‘in the $70s’ and agreed to a satisfactory resolution

of regulatory matters, including a reverse termination fee for failure to close due to” regulatory

issues. Proxy, 46. On July 6, 2019, Cisco increased its offer to $68.00 per share and, after

Shanmugaraj responded that $68.00 was insufficient, again upped its offer to $70.00 per share,

with an agreement to pay a reverse termination fee for failure to obtain regulatory approvals

provided that the Company agreed to an equivalent amount for its termination fee. Id.

           48.       On July 8, 2019, Goldman Sachs spoke to Party C’s Chief Financial Officer, who

advised Goldman Sachs that Party C’s timetable had not changed, so Party C still needed another

week to complete its assessment of a potential transaction. Proxy, 47. Later on July 8, 2019, the

Board held a telephonic meeting, at which it unanimously voted to approve the merger agreement

and the transactions contemplated thereby, including the merger, to recommend the merger

agreement to the Company’s stockholders and to adopt a forum selection by-law amendment. Id.

           49.       On July 9, 2019, the Company and Cisco issued a joint press release, which stated,

in part:

           Cisco Intends to Acquire Acacia Communications

           SAN JOSE, Calif. and MAYNARD, Mass., July 9, 2019 /PRNewswire/ --


                 •   Acacia's coherent optics technology empowers webscale companies,
                     service providers, and data center operators to meet the fast-growing
    Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 14 of 37



       consumer demands for data

   •   Acacia is headquartered in Maynard, Massachusetts and is publicly traded
       on the NASDAQ

   •   Innovation across software, silicon and optics is fueling Cisco's initiative
       to make networks smarter, simpler and more secure

Cisco (NASDAQ: CSCO) and Acacia Communications (NASDAQ: ACIA) today
announced they have entered into a definitive agreement under which Cisco has
agreed to acquire Acacia. An existing Cisco supplier, Acacia designs and
manufactures high-speed, optical interconnect technologies that allow webscale
companies, service providers, and data center operators to meet the fast-growing
consumer demands for data.

Under the terms of the agreement, Cisco has agreed to acquire Acacia for $70.00
per share in cash, or for approximately $2.6 billion on a fully diluted basis, net of
cash and marketable securities. As Cisco and Acacia come together, Cisco plans to
support Acacia's existing customers and new customers that want industry-leading
coherent optics, digital signal processing / photonic integrated circuit modules, and
transceivers for use in networking products and data centers.

"By innovating across software, silicon and optics, Cisco is reinventing every
domain of the network with our intent-based architectures," said David Goeckeler,
executive vice president and general manager of Cisco's networking and security
business. "With the explosion of bandwidth in the multi-cloud era, optical
interconnect technologies are becoming increasingly strategic. The acquisition of
Acacia will allow us to build on the strength of our switching, routing and optical
networking portfolio to address our customers' most demanding requirements."

Cisco offers a full portfolio of optical systems to support webscale, service
provider, enterprise, and public sector customer segments. These optical systems
address performance, power, and cost requirements. Acacia's technology will
enrich Cisco's optical systems portfolio. It will also allow the growing number of
customers transitioning from chassis-based systems to pluggable technology to
simplify operations and reduce network complexities.

"Coherent technology has been a game-changer for optical networking and
continues to evolve with the deployment of pluggable coherent optics," said Raj
Shanmugaraj, president and chief executive officer, Acacia. "Upon close, Cisco and
Acacia will continue to serve and support existing Acacia customers. By
integrating Acacia technology into Cisco's networking portfolio, we believe we can
accelerate the trend toward coherent technology and pluggable solutions while
accommodating a larger footprint of customers worldwide."
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 15 of 37



       The acquisition is expected to close during the second half of Cisco's FY2020,
       subject to customary closing conditions and required regulatory approvals. Upon
       completion of this transaction, Acacia employees will join Cisco's Optical Systems
       and Optics business within the networking and security business under David
       Goeckeler.

       50.     Rather than continuing to build upon Acacia’s improving prospects, the Merger

Consideration being offered to the Company’s public shareholders in the Proposed Transaction is

unfair and grossly inadequate because, among other things, the intrinsic value of Acacia common

stock is materially in excess of the amount offered given the Company’s recent financial

performance and its prospects for future growth and earnings.

       51.     Indeed, Party C had a pending non-binding proposal to acquire the Company for

$73.00 per share, an amount that greatly exceeds the Merger Consideration contemplated in the

Proposed Transaction. In light of the plainly superior consideration that Party C had offered, the

Company effectively sold out its public shareholders in agreeing to the preclusive deal-protection

devices contained in the Merger Agreement rather than allowing Party C time to complete its due

diligence and submit a final proposal.

The Preclusive Deal Protection Devices

       52.     To the detriment of the Company’s shareholders, the Individual Defendants agreed,

in the Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       53.     Section 5.3 of the Merger Agreement is a restrictive “no-shop” provision that

prohibits the members of the Board from soliciting proposals relating to alternative offers or

business combinations.
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 16 of 37



       54.     Section 5.3(a) of the Merger Agreement also strictly prohibits, except under

extremely limited circumstances, the Individual Defendants from engaging in discussions or

negotiations relating to proposals regarding alternative acquisitions or business combinations.

       55.     Section 5.3(b) of the Merger Agreement requires the Board to provide Cisco with

written notice of any alternative Acquisition Proposal within twenty-four (24) hours of its receipt.

Section 5.3(c) and (d) likewise require the Board to provide prior written notice of at least four (4)

business days of its intention to terminate the Merger Agreement in favor of any Superior Proposal

and negotiate with Cisco following Cisco’s receipt of the notice, so that Cisco has the opportunity

to adjust the terms and conditions of the Merger Agreement so that the alternative Acquisition

Proposal ceases to be a Superior Proposal.

       56.     In addition, the Merger Agreement provides that the Company will be required to

pay to Cisco a termination fee of $120,000,000.00 with respect to any termination under the No-

Shop provisions of the Merger Agreement or because the Company’s stockholders do not vote in

favor of adopting the Merger Agreement.

       57.     Ultimately, these preclusive deal protection devices restrained and continue to

restrain the Company's ability to solicit or engage in negotiations with any third party regarding a

proposal to acquire all or a significant interest in the Company, and further restrain the Company’s

public stockholders’ ability to disapprove the Proposed Transaction. The aggregate effect of these

preclusive deal protection devices, viewed in light of the materially inadequate consideration

offered for the Company’s shares in the Proposed Transaction, supports an inference that the Board

was not acting in good faith in approving the terms of the Merger Agreement.

       58.     Indeed, the imposition of a $120,000,000 termination fee in the event that the

Company’s stockholders do not vote in favor of adopting the Merger Agreement all but requires
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 17 of 37



the Company’s shareholders to vote in favor of the Proposed Transaction by holding a substantial

portion of the Company’s equity hostage.

       59.      Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

The Proxy Omits Material Information

       60.      On July 26, 2019, Defendants filed a materially incomplete and misleading

Preliminary Proxy Statement with the SEC. The special meeting of Acacia stockholders to vote

on the Proposed Transaction is forthcoming. The Individual Defendants were obligated to

carefully review the Proxy before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Proxy misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed voting decision in connection with the Proposed

Transaction. Specifically, the Proxy omits two types of material information: (i) information

regarding the background of the Proposed Transaction and the Individual Defendants’ potential

conflicts of interest; and (ii) information regarding the assumptions and inputs that render

Goldman Sachs’ fairness analysis materially false, misleading, or incomplete.

   A. The Proxy Omits Material Information Regarding the Background of the Proposed
      Transaction and the Individual Defendants’ Potential Conflicts of Interest

       61.      The Proxy fails to provide material information regarding the background of the

merger that implicate potential conflicts of interest for Acacia’s directors.

       62.      The Proxy states that senior management presented and discussed the Initial

October 2018 Company Projections on October 18, 2018. The Proxy fails to disclose the

substance of these “discussions” and does not provide the Initial October 2018 Company
               Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 18 of 37



Projections. This information is material to stockholders considering how to vote on the Proposed

Transaction because it is possible that stockholders would find the assumptions and inputs on

which the Initial October 2018 Company Projections were based would more accurately reflect

the Company’s long-term growth prospects than the assumptions and inputs on which the Long-

Range Plan and June LRP were based.

         63.     The Proxy states that the Company prepared the Long-Range Plan in March 2019

as an update to the Initial October 2018 Company Projections based on “subsequent

developments, including a new product development program that had been launched internally

in late December 2018.” The Proxy fails to fully disclose how these “subsequent developments”

actually altered the inputs and assumptions on which the Initial October 2018 Company

Projections relied, and further fails to disclose whether, in retrospect, the Long-Range Plan

actually more accurately reflected the Company’s growth prospects relative to the Initial October

2018 Company Projections based on the information currently available to Defendants, including

the Company’s financial results during the year to date.       This information is material to

shareholders considering whether to vote in favor of the Proposed Transaction because the Initial

October 2018 Company Projections may more accurately reflect the Company’s long-term

growth prospects than the Long-Range Plan and June LRP projections that are actually in the

Proxy.

         64.     The Proxy states that Salvagno called Shanmugaraj to communicate a proposal to

acquire the Company for $62 per share on April 1, 2019 and called again to increase the offer to

$67 per share on April 10, 2019. The Proxy does not disclose whether these proposals entailed a

cash-based transaction, an equity-based transaction, or a cash/equity mix. This information is

material to shareholders deciding how to vote on the Proposed Transaction because the Company
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 19 of 37



expressly considered the risks attendant to stock-based consideration in proposals from other

potential counterparties. In light of the Company’s treatment of stock-based or cash-stock mix-

based proposals from potential counterparties other than Cisco, any public shareholder would be

left wondering whether the Defendants, in fact, actually sought to maximize potential shareholder

value or instead dismissed the possibility of stock-based merger consideration to resolve liquidity

issues for the Company’s insiders.      Indeed, the Proxy discloses that fourteen (14) of the

Company’s directors and officers stand to receive more than $225 million in common stock, more

than $30 million in vested equity awards, and more than $15 million in unvested restricted stock

units, and this equity simply cannot be readily exchanged for cash on the open market without

affecting the Company’s trading price. Proxy, 66. Further, although the Proxy provides some

details about when Restricted Stock Units (“RSU’s”) awarded on April 28, 2016 would become

vested absent acceleration through change of control of the Company, the Proxy contains no

details as to when many of the other RSU’s would become vested.

       65.     The Proxy states that were several events reflected “worsening trade relations

between China and the United States” during May 2019, including the failure to negotiate a U.S.-

China trade deal and the resulting imposition of additional tariffs by the U.S. and China, “and the

addition of Huawei Technologies Co., Ltd. and certain of its affiliates, referred to collectively as

Huawei, to the ‘Entity List’ by the U.S. Department of Commerce,” and further states that, the

trading price of the Company’s common stock fell from $60.45 per share on May 1, 2019 to

$46.60 per share on May 31, 2019. The Proxy fails to disclose whether Huawei and/or any of

its affiliates were customers of the Company and, if so, the portion of the Company’s revenue

that was related to products or services provided to Huawei and/or its affiliates. This information

is material to shareholders considering how to vote on the Proposed Transaction because the
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 20 of 37



Proxy implicitly links the trading price of the Company’s common stock to the addition of

Huawei to the “Entity List” and the United States’ trade relations with China could improve or

worsen irrespective of Huawei remaining on or being removed from the “Entity List.” Thus,

whether Huawei is a customer and, if so, the portion of the Company’s revenue that is related or

tied to business in connection with Huawei and/or its affiliates is inherently tied to the intrinsic

value of the Company’s common stock. This information is further material to shareholders

considering how to vote on the Proposed Transaction because the Company considered the

United States’ actions vis-à-vis Huawei in preparing the June LRP.

       66.     The Proxy states that Company management provided Party C with the June LRP

on June 6, 2019 and further states that the Board approved the June LRP for use by Goldman

Sachs for its financial analyses. Id. The Proxy does not state when management prepared the

June LRP projections and, although the Proxy states that Goldman Sachs did not use the Long-

Range Plan in its financial analyses, the Proxy does not state whether the Board also approved

Goldman Sachs to perform a separate set of financial analyses based on the Initial October 2018

Company Projections, the Revised October 2018 Company Projections (i.e., the Long-Range

Plan), or instead instructed Goldman Sachs not to use the October 2018 Company Projections

and instead base its financial analyses on the June LRP, only. The Proxy also does not state

whether the approval of the June LRP was unanimous or not. As the Proxy provides no basis or

explanation for why former Board member Eric A. Swanson abruptly resigned during the

negotiations on June 1, 2019, i.e., just days before the Board approved the June LRP and a month

before the Proposed Transaction was announced, there is no question that shareholders would

find the date the June LRP was first prepared and whether the June LRP was unanimously

approved by the Board to be material information because the assumptions and inputs on which
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 21 of 37



the Initial October 2018 Company Projections or the Long-Range Plan were based could more

accurately reflect the Company’s long-term growth prospects than the assumptions and inputs on

which June LRP were based.

       67.     The Proxy states that Cisco increased its offer to $64.50 per share on June 13,

2019 but fails to disclose whether this proposal contemplated an all-cash proposal, an equity-

based proposal, or a cash/stock mix. This information is material to stockholders deciding how

to vote on the Proposed Transaction because the Company expressly considered the risks inherent

in stock-based transactions in considering the viability of other potential counterparties’

proposals.

       68.      The Proxy states that the Board discussed Cisco’s proposal of $64.50 per share

and the pending Party C proposal on June 17, 2019, and further determined that “each of the

remaining parties was significantly less likely to make a competitive proposal at that point in time

due to one or more of a variety of factors, including: (i) lack of strategic fit, (ii) low probability

of interest in light of strategic priorities, (iii) lack of familiarity with the Company’s technology,

(iv) lack of ability to finance a competitive, all-cash offer, (v) concerns over the prospects of

parties that would need to offer stock consideration and (vi) the low probability of a timely offer

or attractive valuation in light of such party’s historical M&A activity.” The Proxy fails to

disclose why the Company considered an all-cash offer superior to a stock-based transaction other

than there being ‘concerns over the prospects of parties that would need to offer stock

consideration.” This information is material to shareholders deciding how to vote on the

Proposed Transaction because shareholders would wonder whether the Board did not maximize

public shareholder value by not fairly valuing or considering stock-based proposals. Again, the

Proxy’s failure to disclose this information leaves Acacia’s public shareholders to wonder
               Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 22 of 37



whether the Individual Defendants undervalued the Company in approving Merger Consideration

at a price that does not adequately reflect the Company’s true value in order to accelerate the

vesting of their RSUs and obtain cash in exchange for large stock holdings that would otherwise

be illiquid.

        69.      The Proxy also states that, on June 17, 2019, Shanmugaraj indicated that no

arrangements had been discussed regarding continuing operations following a cash merger with

Cisco, “other than a general statement that management would likely have a certain degree of

independence for a transitional period following the closing.” The Proxy does not state when

Cisco made this “general statement” to Shanmugaraj.            This information is material to

shareholders considering whether to vote in favor of the Proposed Transaction because such

“general statements” at the beginning of negotiations may have caused Shanmugaraj to steer

negotiations towards Cisco and away from other potential counterparties that might offer superior

merger consideration to public shareholders but not allow for such “independence.”

        70.      The Proxy also states that the Board initially considered forming the Transaction

Committee on June 8, 2019, and established the Transaction Committee, consisting of Aldrich,

Chung, Reiss, and John Ritchie on June 17, 2019. The Proxy does not state why the Board

established the Transaction Committee so late in the negotiation process. This information is

material to shareholders deciding how to vote on the Proposed Transaction because it suggests

that the Transaction Committee may have been formed to avoid conflicts of interest, that may

have caused one or more of the persons directing negotiations to steer negotiations towards Cisco

and away from other potential counterparties.

        71.      The Proxy states that the Company and Cisco negotiated the terms of a draft

merger agreement between June 21, 2019 and July 8, 2019, including provisions relating to: (i)
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 23 of 37



allocation of risks associated with regulatory approvals, (ii) restrictions on the Company’s

operations between signing and closing, (iii) the ability of the Board to respond to unsolicited

acquisition proposals, change its recommendation and accept a superior proposal, (iv) the amount

and triggers for the Company’s termination fee, (v) the closing conditions, (vi) the definition of

a material adverse effect, and (vii) the scope of the representations and warranties. The Proxy

further states that the Company conditioned the merger on Cisco agreeing to pay a reverse

termination fee for failure to obtain regulatory approvals, and further states that Cisco agreed to

such a reverse termination fee only on the condition that the Company agreed to an equivalent

amount for its termination fee. The Proxy fails to disclose whether the Company attempted to

negotiate a “Keep-Shop” period during which the Board could have accepted a Superior Proposal

from Party C without triggering the $120,000,000 termination fee. The Proxy also fails to

disclose how the Board determined that the same termination fee should apply to a termination

by the Company in the event that the Board honored its fiduciary duties to its shareholders in the

event that it was forced to ultimately accept an unsolicited Superior Proposal as should apply to

a termination for the failure to obtain regulatory approval, a contingency over which neither the

Company nor Cisco had any control.

   B. The Proxy Omits Material Information Regarding Financial Projections, Inputs,
      and Assumptions for Various Financial Valuations and the Company’s Financial
      Advisors’ Potential Conflicts of Interest

       72.     The Proxy describes Goldman Sachs’ Fairness Opinion and the various valuation

analyses that Goldman Sachs performed to render its opinion. However, the Proxy fails to

provide enough information regarding the necessary data, support for conclusions, or the

existence of, or basis for, the underlying assumptions that underpin the fairness analysis.

Specifically, the Proxy does not disclose enough information regarding the financial projections,
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 24 of 37



inputs and assumptions for various financial valuations, and Goldman Sachs’ potential conflicts

of interest. Without this information, stockholders cannot replicate the analyses, confirm the

valuations, evaluate Goldman Sachs’ opinion that the consideration offered to the Company’s

shareholders in the Proposed Transaction is fair, or accurately assess the reliability of the Fairness

Opinion. The informative value of the Fairness Opinion is not in its conclusions, but in the

valuation analyses that support them. These key inputs, which were baked into those conclusions,

must also be fairly disclosed.

       73.     The Proxy fails to provide all of the financial projections provided by

management. Indeed, the Proxy fails to provide any of the Initial October 2018 Company

Projections at all, and does not fully explain how the inputs and assumptions underlying the Long-

Range Plan and the June LRP differed from the inputs and assumptions underlying the Initial

October 2018 Company Projections.

       74.     Further, the Proxy fails to provide all of the financial projections provided by

management with regard to the Long-Range Plan and the June LRP. With respect to financial

projections, directors are obligated to provide complete valuation metrics to shareholders,

particularly in cash-out transactions where non-GAAP metrics were used by the banker, since

such metrics are not uniformly defined and shareholders are therefore unable to assess the utility

and legitimacy of the actual metrics without seeing the underlying components.

       75.     With respect to the Long-Range Plan, the Proxy fails to provide financial

projections for fiscal years ending 2019 through 2021, for the following items: (i) Taxes (or tax

rate), (ii) Stock-based compensation expense, (iii) Changes in net working capital, (iv) Capital

expenditures, (v) Adjusted Depreciation & Amortization, (vi) Any other line items used in the

calculation of unlevered free cash flow, and (vii) Unlevered free cash flow as projected under the
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 25 of 37



assumptions underlying the Long-Range Plan.

       76.     With respect to the June LRP, the Proxy fails to provide financial projections for

fiscal years ending 2019 through 2024, for the following items: (i) Taxes (or tax rate), (ii) Stock-

based compensation expense, (iii) Changes in net working capital, (iv) Capital expenditures, (v)

Adjusted Depreciation & Amortization, and (vi) Any other line items used in the calculation of

unlevered free cash flow.

       77.     With respect to Goldman Sachs’ Historical Stock Trading Analysis beginning on

Page 53, the Proxy states that “Goldman Sachs reviewed the historical trading prices and volumes

for the Company common stock for the 52-week period ended July 5, 2019,” and “analyzed the

$70.00 in cash per share of the Company’s common stock,” compared to “(i) the highest closing

price per share of Company common stock for the 52-week period ended July 5, 2019; and (ii)

the lowest closing price per share of Company common stock for the 52-week period ended July

5, 2019.” The Proxy fails to disclose the dates on which the Company’s stock traded at its highest

and lowest prices during this 52-week period, and further fails to otherwise disclose the variance

in trading price or summarize the closing prices by any central tendency metrics. Without this

information, it is impossible to tell whether the range fairly summarizes the data observed. This

omitted information is material to a shareholder deciding whether to tender stock because it goes

directly to how much weight the investor should place on the Historical Stock Trading Analysis.

       78.     With respect to Goldman Sachs’ Selected Companies Analysis beginning on Page

54, the Proxy fails to disclose the basis for inclusion of the selected companies other than a vague

statement that they are “publicly traded corporations in the optical and semiconductor industries”

and a question-begging statement that “they were chosen because they are publicly traded

companies with operations that for purposes of analysis may be considered similar to certain
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 26 of 37



operations of the Company. The Proxy further fails to disclose the basis for Goldman Sachs’

selected range of multiples for the selected companies, why Goldman Sachs selected these ranges,

the range of individual multiples for each selected company, and the individual multiples for each

selected company. The Proxy further appears to mislabel one of the tables because both tables

are called “Average NTM EV/EBITDA Multiples,” so it is impossible to determine whether the

table at the top of Page 55 actually entails the Earnings Per Share multiples. This information is

important for shareholders considering the Selected Companies Analysis because any conclusions

that can be drawn from this analysis turn on the multiples of the companies that were selected,

and without knowing whether any outliers were erroneously included, it is impossible to

determine how much weight can be placed in its conclusions. Further, the conclusions of the

Selected Companies Analysis are particularly sensitive to the inclusion of outlier companies

because the data are summarized only by “average” (presumably, the mean), which implicates

the possibility that outliers may greatly skew the results.

       79.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis beginning on Page 55, the Proxy fails to disclose the inputs used for deriving Goldman

Sachs’ selected discount rate of 9.5%. This information is material because the results of the

Illustrative Present Value of Future Share Price Analysis are inherently vulnerable to artificial

inflation or deflation of the discount rate input. Indeed, a banker can make any transaction seem

“fair” by selecting a discount rate post hoc that effectively discounts the future value per share to

the present value of the Merger Consideration. Moreover, the Proxy also fails to disclose

Goldman Sachs’ basis for selecting a range of NTM EV/EBITDA multiples ranging from 14.0x

to 18.0x and a range of NTM P/E multiples ranging from 20.0x to 25.0x when these ranges depart

significantly from the average multiples for the Company as Goldman Sachs calculated in the
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 27 of 37



Selected Companies Analysis. Again, a banker can make any transaction seem “fair” by selecting

a range of multiples post hoc that effectively suppresses the future value per share so that its

discounted value will be consistent with the Merger Consideration. Thus, without knowing the

basis for the selected range of multiples and the selected discount rate, it is impossible to know

how much weight, if any, to place on the Illustrative Present Value of Future Share Price

Analysis.

        80.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis

beginning on Page 56, the Proxy fails to disclose: (i) the inputs used for deriving Goldman Sachs’

selected discount rate range of 9.0% to 10.0%, (ii) the value of the Company’s NOLs accounted

for in this analysis, if at all; (iii) a full sensitivity table; (iv) the entire range of discount rates,

growth rates, and projected unlevered, after-tax free cash flows; (v) the actual number of fully

diluted shares of the Company; and (vi) why it selected the “illustrative enterprise values for the

Company by adding the ranges of present values it derived above” rather than basing them on the

Company’s multiples as calculated in its Selected Companies Analysis, and (vii) the basis for

selecting a range of perpetuity growth rates from 2.75% to 3.75%. The Proxy further fails to

disclose whether and, if so, how the results of the Illustrative Discounted Cash Flow Analysis

would have been different under the inputs and assumptions underlying the Initial October 2018

Company Projections or the Long-Range Plan rather than the inputs and assumptions underlying

the June LRP. This information is material to stockholders because it pertains directly to the

intrinsic value of the Company’s common stock. Again, a banker can make any transaction seem

“fair” simply by changing the inputs and assumptions to project and discount future cash flows

to the present value of the Merger Consideration.

        81.     With respect to Goldman Sachs’ Selected Transactions Analysis beginning on
            Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 28 of 37



Page 56, the Proxy does not state the reasons Goldman Sachs selected a cutoff date for inclusion

of September 2011, and further does not explain the criteria used for selection other than the

question-begging statement that the selected transactions included “companies with operations

that, for the purpose of analysis, may be considered similar to certain of the Company’s results,

market size and product profile.” The Proxy also fails to disclose the included transactions’

individual companies’ results, market size, and product profile (other than generally separating

them as “Optical” or “High Growth Semiconductor”). The Proxy also fails to disclose the NTM

EBITDA multiple in Opnext, Inc’s acquisition by Oclaro, Inc., and further fails to disclose why

the NTM EBITDA rendered the transaction “not meaningful” in Goldman Sachs’ view. The

Proxy also fails to disclose why Goldman Sachs based its applied reference range of multiples on

the approximate medians of the selected transactions involving optical companies and the

approximate median of the reference range of multiples of the selected transactions involving

high growth semiconductor companies as opposed to the actual range of multiples of the selected

transactions. The Proxy Statement also fails to disclose the P/E multiples of the selected

companies. This information is important for shareholders considering the Selected Transactions

Analysis because its conclusions turn on the transactions that were selected, and without knowing

all of the independent criteria used in determining whether a company was “considered similar,”

it is impossible to determine whether any outliers were erroneously included. Further, the

conclusions of the Selected Transactions Analysis are particularly vulnerable to the inclusion of

outlier transactions or failure to include relevant transactions because of the high degree of

variance in multiples for the transactions in the High Growth Semiconductor transactions, and

the possibility that the company multiples in Opnext, Inc’s acquisition by Ocalro, Inc. was “not

meaningful” because it would have resulted in a significantly higher valuation of the Company.
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 29 of 37



        82.      With respect to Goldman Sachs’ Premia Analysis beginning on Page 57, the Proxy states

that Goldman Sachs “reviewed and analyzed, using publicly available information, the acquisition premia

for all-cash acquisition transactions announced during the five-year period preceding July 5, 2019

involving a public company in the technology sector based in the United States as the target where the

disclosed enterprise values for the transaction were greater than $1 billion, which transactions were

identified by Thomson SDC,” and “calculated the median, 25th percentile and 75th percentile premia of

the prices paid in the transactions relative to the target companies’,” trading prices on the “last undisturbed

closing share price prior to the announcement of the transaction” and the “highest closing stock prices in

the 52 weeks ended July 5, 2019.” 1 The Proxy fails to disclose why Goldman Sachs limited its analysis

to all-cash transactions, and whether it was instructed to do so by the Company. This information is

material to shareholders deciding whether to vote on the Proposed Transaction because the Company had

received alternative proposals that contemplated a stock-based transaction that may have contemplated a

greater premium to public shareholders at the cost of not cashing out the Company’s insiders.

        83.      Also with respect to the Premia Analysis, the Proxy fails to disclose whether Goldman

Sachs considered a press release that a company was anticipating a merger as “disturbing” the share price

or whether the “last undisturbed share price prior to the announcement of the transaction” was based on

the closing price on the date prior to the announcement of the transaction itself. This information is

material to shareholders deciding how to vote on the Proposed Transaction because the announcement

that a company is anticipating a merger often causes the value of its stock to “jump” in anticipation of the

premium that will be paid to compensate shareholders for intrinsic value that was not reflected in the

trading price prior to the announcement that the company was anticipating a merger. See, e.g., In re

Columbia Sec. Litig., 155 F.R.D. 466, 483 (S.D.N.Y. 1994) (“The fact that Columbia stock jumped 25

percent when Columbia finally announced in September 1989 that it was engaged in acquisition


1
  Although the Proxy states that the premium was calculated relative to the companies’ “highest closing
stock prices in the 52 weeks ended July 5, 2019,” it seems likely that the Proxy meant to state that the
premium was calculated relative to the companies’ “highest closing stock prices in the 52 weeks prior to
the announcement of the transaction.”
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 30 of 37



discussions with an unannounced suitor is convincing evidence that whatever ‘acquisition expectations’

were previously built into Columbia stock before this date were less than fully confident ones.”).

        84.     Also with respect to the Premia Analysis, the Proxy fails to disclose the total number of

transactions reviewed, the individual premium in each transaction, and whether and, if so, how the premia

paid in these transactions varied by industry within the technology sector. This information is material to

shareholders because the premium paid across industries within the technology sector may be highly

variable; indeed, the Selected Companies Analysis and Selected Transactions Analysis expressly separate

companies in the Optical Industry from companies in the Semiconductor Industry and provide convincing

evidence that there are significant differences in the companies’ financial multiples across these two

industries. Moreover, the failure to disclose the individual transactions analyzed renders the Premia

Analysis misleading because it prevents shareholders from identifying the premium that should be paid in

a transaction where the acquiror is one of the target company’s largest customers, as Cisco is vis-à-vis

Acacia. Further, without knowing the total number of transactions reviewed and the individual premium

paid in each transaction, it is impossible to determine how reliable the results of the Premia Analysis are,

and where the premium that should have been paid in the Proposed Transaction actually falls within the

range of results in the Premia Analysis.

        85.     If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but

liability for not having spoken enough. With regard to future events, uncertain figures, and other

so-called soft information, a company may choose silence or speech elaborated by the factual

basis as then known—but it may not choose half-truths. See Campbell v. Transgenomic, et al.,

No. 18-2198 (8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations

under securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections, assumptions, and inputs relied upon by Defendants’

financial advisors, but have omitted crucial line items, reconciliations, and other information.
             Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 31 of 37



Thus, Defendants’ omission renders the projections disclosed in the Proxy misleading.

       86.     The Proxy also fails to fully disclose all potential conflicts-of-interest for Goldman

Sachs. This conflict of interest information is material to shareholders because it directly informs

shareholders as to how much weight they should give to Goldman Sachs’ Fairness Opinion.

       87.     Pages 58-59 of the Proxy disclose that Goldman Sachs’ fee is “estimated, based

on the information available as of the date of announcement, to be approximately $33.6 million

from the Company” but fails to disclose why the fee is “estimated” rather than precise.

       88.     Page 59 of the Proxy states that Goldman Sachs’ was engaged “pursuant to a letter

agreement dated June 25, 2019,” but it is clear from the Background of the Merger section of the

Proxy that Goldman Sachs had long been acting as the Company’s financial advisor in connection

with the Proposed Transaction much earlier than June 25, 2019. The Proxy fails to disclose the

details of Goldman Sachs’ previous arrangement with the Company, whether the Company and

Goldman Sachs adopted a new fee arrangement on June 25, 2019, and, if so, why the Company

and Goldman Sachs adopted this new arrangement.

       89.     Further, Page 59 of the Proxy also states that Goldman Sachs “may also in the

future provide investment banking services to the Company, Parent and their respective affiliates

for which the Investment Banking Division of Goldman Sachs may receive compensation,” but

fails to disclose whether any services are, in fact, mutually understood to be contemplated at this

time between Goldman Sachs, Acacia, and/or Cisco.

       90.     Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

       91.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure
                Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 32 of 37



of the foregoing material information prior to the upcoming stockholder vote concerning the

Proposed Transaction, Plaintiff and the Company’s other public shareholders will be unable to

make an informed decision regarding whether to vote their shares in favor of the Proposed

Transaction, and they are thus threatened with irreparable harm, warranting the injunctive relief

sought herein.

                                         CAUSES OF ACTION

                                            COUNT I
           (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                                        and Rule 14a-9)

          92.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          93.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          94.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          95.     The omission of information from a Proxy will violate Section 14(a) and Rule
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 33 of 37



14a-9 if other SEC regulations specifically require disclosure of the omitted information.

        96.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common stockholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) complete and accurate financial projections for

the Company; (ii) complete and accurate valuation analyses performed by the Company’s

Financial Advisors in support of its fairness opinion; and (iii) potential conflicts of interest on the

part of the Individual Defendants and the Company’s Financial Advisors with respect to the

Proposed Transaction.

        97.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s stockholders although they could have done so without

extraordinary effort.

        98.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that the Company’s Financial Advisors reviewed

and discussed its financial analyses with the Board, and further states that the Board considered
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 34 of 37



the financial analyses provided by the Company’s Financial Advisors, as well as its fairness

opinion and the assumptions made and matters considered in connection therewith. Further, the

Individual Defendants were privy to and had knowledge of the projections for the Company and

the details surrounding the process leading up to the signing of the Merger Agreement. The

Individual Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy, rendering the sections of the Proxy identified

above to be materially incomplete and misleading. Indeed, the Individual Defendants were

required to, separately, review the Company’s Financial Advisors’ analyses in connection with

their receipt of the fairness opinions, question the Company’s Financial Advisors as to its

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       99.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a Proxy by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. The Individual

Defendants were negligent in choosing to omit material information from the Proxy or failing to

notice the material omissions in the Proxy upon reviewing it, which they were required to do

carefully as the Company’s directors.      Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.

       100.     The Company is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       101.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who
                 Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 35 of 37



will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Stockholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II
                   (Against the Individual Defendants for Violations of Section 20(a) of the
                                               Exchange Act)

          102.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          103.     The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of the Company, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          104.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          105.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act
              Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 36 of 37



violations alleged herein, and exercised the same.         The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       106.     In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       107.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       108.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       109.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Stockholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted
            Case 1:19-cv-07267 Document 1 Filed 08/05/19 Page 37 of 37



from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: August 2, 2019                                MONTEVERDE & ASSOCIATES PC
                                                By:    /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff

OF COUNSEL:

ADEMI & O’REILLY, LLP
Guri Ademi
Jesse Fruchter
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Tel: (414) 482-8000
Fax: (414) 482-8001
Email: gademi@ademilaw.com
        jfruchter@ademilaw.com

Attorneys for Plaintiff
